DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 2004/0144285) in view of Egli et al. (US 2002/0153260).
Stark et al. teach an aqueous electrolyte comprising a nickel salt, a reducing agent such as sodium hypophosphite, a complexing agent, an accelerator and a stabilizer as claimed by applicants in claim 10.  See para. 0016 and para. 0026.  
Stark et al. fail to teach that the aqueous electrolyte further contains a pyrone of the formula I as claimed by applicants in claim 10. However, Egli et al. teach that hydroxylated gamma-pyrones such as maltol, ethylmaltol and kojic acid are well known as grain refiner/stabilizer additives for nickel electroplating and nickel electroless plating compositions.  See para. 0021, para. 0026 and para. 0033.  Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Stark by using a pyrone as claimed, with a reasonable expectation of success, as suggested by Egli.
Stark et al. fail to: teach the use of nickel ascorbate as the nickel salt so as to produce ascorbic acid in the aqueous electrolyte as claimed. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted nickel ascorbate for the nickel acetate as the nickel salt as claimed by applicants as Stark et al. also disclose the use of ascorbate salts (abstract) but fail to show an example incorporating it as a nickel salt.  
Furthermore, it is the examiner’s position that if nickel ascorbate is substituted for the nickel acetate in the aqueous electrolyte, the aqueous electrolyte would have a salt 
The nickel salt has anions that are volatile such as acetate, formate, nitrate, oxalate, propionate, citrate, and ascorbate.  An example of the nickel salt is nickel acetate.  See para. 0015 and para. 0024.  With respect to claim, 13, the complexing agent is preferably 2-hydroxypropanoic acid (i.e. mono-hydroxycarboxylic acid).  See para. 0016 and para. 0027.  Stark et al. further teach that other components can be added to the aqueous electrolyte, so as to achieve additional hardness, dry-lubricant affects, and/or other properties in the deposited layer.  A specific example of the aqueous electrolyte includes nickel acetate (metal salt), sodium hypophosphite (reducing agent), a hydroxycarboxylic acid (complexing agent), a hydroxypolycarboxylic acid, sodium saccharine, potassium iodide, lead acetate (stabilizer) and ammonia.  See Example 1.  
With respect to claims 14 and 15, the hydroxylated gamma-pyrones are added in an amount of 2 to 10,000 mg/L (i.e. 0.002 to 10 g/L).  See para. 0028.  With respect to claim 16, it is the examiner’s positon that ethylmaltol is a pyrone of applicant’s formula 1 wherein R1 is a hydroxyl group, R2 is an ethyl group, and R3 and R4 are both H.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that the use of an ascorbic acid compound is not obvious. This is not persuasive as the reference of Stark clearly teaches that the metal salt can be an ascorbate salt, making it obvious to select nickel ascorbate.
	Applicants argue that it would not have been obvious to combine Stark and Egli as the use of gamma pyrones in electroless nickel plating is non-obvious and inventive.  Applicants also argue that the special pK value of gamma pyrones compared to conventional ligands opens up a wider pH range. This is not persuasive as the 
	Applicants argue that Stark and Egli do not disclose that the claimed electrolytes could be used to achieve high deposition rates in the absence of sulfur-containing compounds. This is not persuasive as the comprising language of the claims does not disallow for the inclusion of additional components.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734